        Case 9:20-cr-00049-DLC Document 34 Filed 06/15/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 UNITED STATES OF AMERICA,                          CR 20–49–M–DLC

                      Plaintiff,

        vs.                                               ORDER

TAYLOR RAY BOGARD,

                      Defendant.


      Before the Court is Defendant Taylor Ray Bogard’s Unopposed Motion to

Withdraw Motion to Strike Government’s Certification for Appeal. (Doc. 32.)

The Government’s appeal has been dismissed by the Ninth Circuit, and so Bogard

asserts his prior motion is rendered moot. (Id.)

      IT IS ORDERED that the Motion (Doc. 32) is GRANTED. Bogard’s

Motion to Strike (Doc. 30) is DENIED as moot.

      DATED this 15th day of June, 2021.




                                         1
